Citation Nr: 9904458	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing as secondary to medication prescribed for treatment 
of service-connected pulmonary tuberculosis, far advanced, 
inactive, with right upper lobectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1945 to March 1947.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix.

Service connection is in effect for pulmonary tuberculosis, 
(PTB), far advanced, active [the original grant was on the 
basis that the active disorder was present to a compensable 
degree within the applicable presumptive period following 
service].  Over the years, graduated ratings including 
periodic ratings of 30 and 50 percent, have been assigned for 
the veteran's PTB, to include a 100 percent rating that was 
assigned from December 1950 until 1956, and then again from 
August 1967 with reactivation of the PTB until September 
1970; a 30 percent rating has been assigned since September 
1974.

In addition, the veteran also has service connection for a 
right upper lobectomy which was rated by the RO as part of 
the overall PTB disability for many years.  In a rating by 
the RO in September 1998, during the course of the current 
appeal, it was found that clear and unmistakable error 
existed in failing to grant service connection at a 10 
percent rate for removal of a right rib in conjunction with 
the right upper lobectomy on the rating in September 1968.  
Action was taken by the RO to correct that error effectuating 
a separate retroactive 10 percent rating from November 1967.

The veteran also has service connection for scars on the 
right index finger and his back, evaluated as noncompensably 
disabling.




FINDING OF FACT

Evidence of record and credible medical opinion demonstrates 
a reasonable probability that the veteran's bilateral 
defective hearing is due to ototoxic medications given to him 
for his service-connected PTB.


CONCLUSION OF LAW

Bilateral defective hearing is proximately due or the result 
of medication prescribed for treatment of service-connected 
PTB, far advanced, in active, with right upper lobectomy.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability which is 
incurred in or aggravated by service, or which is proximately 
due to, the result of, or aggravated by a service-connected 
disability and/or treatment given for a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Court held that the term "disability" refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  


Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The credibility and weight to be attached to these opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

It was noted that as early as 1947, the veteran claimed and 
the RO denied entitlement to service connection for 
follicular pharyngitis with bilateral thickened ear drums.  
At the time of that claim, there was no reference to 
defective hearing. 




A VA Form 10-P-10, dated in June 1950, noted that on 
examination, the veteran had reported decreased hearing in 
the left ear over the past two months.  On examination, a 
perforated eardrum was identified by the examiner.  The 
veteran said that he had had no injury or infection involving 
the ear.

On VA hospital report dated from December 1950 through 
February 1951 (at which time the veteran was still 
hospitalized), he was started on a vigorous regimen of 
therapy for his then active PTB.  At the time of that 
hospital care, he was noted to have otitis media with 
perforation of the left drum with moderate loss of hearing.  

VA treatment and examination reports show continued care.  On 
VA hospitalization in August 1967 to January 1968, the 
veteran was noted to be continuing to take Streptomycin, INH 
and PAS without reaction.  He underwent a lobectomy, and was 
instructed, in pertinent part, to continue to take the 
Streptomycin until at least May 1968 on a twice weekly basis.  
He had been undergoing chemotherapy intravenously and 
including throughout hospitalization.

Follow-up VA examination in September 1968 noted that his 
Streptomycin had stopped in May 1968; other medications 
continued. 

On VA examination in 1970, the examiner noted that the 
veteran had a possible minimal hearing loss, bilateral, but 
an actual audiometric evaluation was not undertaken, as such.  
A general ear and hearing examination report showed a check-
mark by "hearing loss" and a notation that there was some 
hearing loss noted in the right ear, and there was also the 
presence of cerumen, but not sufficient to account for the 
hearing loss.

A statement was received, dated in October 1995, from B. R. 
W., M.D., to the effect that he had

known (the veteran) since 1967.  As I 
recall, he has a service connected 
diagnosis of pulmonary tuberculosis.  He 
has also complained of loss of hearing 
since his military service. (The veteran) 
was treated on my surgical service at the 
Tucson Arizona Veterans Administration 
the latter part of 1967.  At that time he 
had an upper lobectomy of the right lung.  
(The veteran) had been previously treated 
at the Whipple Veterans Administration 
Hospital in Prescott, Arizona.  At this 
time he was treated with streptomycin 
(along with other drugs).  He was also 
treated with streptomycin before, during 
and after his surgery.  Streptomycin is 
known to be neuro-toxic and may have 
aggravated his hearing problem.  It is 
suggested that his medical records from 
the Whipple and Tucson Veterans 
Administration Hospitals be reviewed 
again.  It is likely that audiometry was 
performed before and after his drug 
therapy for tuberculosis and may be 
helpful in resolving his claim.

It appears that no additional VA records are available.

A statement, along with audiometric raw data, is of record 
from a managing audiologist associated with a private 
facility dated in December 1996.  The statement is to the 
effect that the veteran had been going to their hearing 
centers since November 1990 when his hearing was tested and 
he had been fitted for a hearing aid in one ear.  

The audiologist summarized the veteran's hearing tests, 
noting that he presented with a bilateral neurosensory loss, 
worse in the left than the right ear, which had remained 
essentially unchanged over the past six years, and for which 
he had been prescribed and purchased at least one hearing 
aid. 


Analysis

Initially, the Board notes that the veteran's claim for 
service connection for bilateral defective hearing secondary 
to medications for service-connected PTB is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  And while there 
may exist additional clinical records relevant to the claim, 
including in either private or VA facilities, the Board is 
satisfied that all relevant facts have been properly 
developed, and that an adequate evidentiary basis is already 
of record for an equitable disposition of the claim at this 
time.  No further assistance to the veteran is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran has claimed that his bilateral defective hearing 
is secondary to medication prescribed for his service-
connected PTB.  

Specifically, the veteran has a long history of severe, 
active, recurrent, PTB and has required surgery [for which he 
has service connection].  During the course of a number of 
years, he was subjected to a rigorous and strenuous 
therapeutic regimen including a combination of significantly 
ototoxic drugs, the most predominant of which was extended 
care with Streptomycin.  In this regard, the clinical records 
completely support the veteran's entirely credible 
contentions.  

Moreover, the VA physician who treated him at the time of the 
therapy has recently specifically endorsed his allegations, 
and both the physician, and an audiologist who more recently 
evaluated the veteran, have both described neurosensory 
hearing loss which may be reasonably attributed to such 
exposure.  

There is simply no persuasive evidence or medical opinion of 
any kind to the contrary.  And pursuant to Colvin and other 
Court holdings, VA and the Board are utterly precluded from 
substituting some other judgment or commentary just because 
it might be preferred that the opinion was something other 
than what was so stated.  

Accordingly, the Board notes that there does exist sufficient 
competent medical evidence of record to permit such a 
conclusion, namely that the veteran's defective hearing 
(which was first demonstrated in at least one ear 
contemporaneously to the onset of his active PTB and 
treatment therefor), was either the result of and/or was 
aggravated by the medications for that PTB.  

Whichever may be the case, such a distinction becomes 
irrelevant, since in either event, service connection is in 
order.  

In view of the foregoing discussion the Board has no 
alternative but to conclude that the veteran's bilateral 
defective hearing cannot satisfactorily be dissociated from 
his service-connected PTB and more specifically, from the 
ototoxic medications given for the service-connected PTB, 
thereby permitting a grant of entitlement to service 
connection on a secondary basis.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310(a).


ORDER

Service connection for bilateral defective hearing as 
secondary to medication prescribed for treatment of service-
connected PTB, far advance, inactive, with right upper 
lobectomy, is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

